                      Case 2:20-cv-00965-JCM-EJY Document 21 Filed 06/26/20 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    TREASURE ISLAND, LLC,                                Case No. 2:20-CV-965 JCM (EJY)
                 8                                         Plaintiff(s),                     ORDER
                 9           v.
               10     AFFILIATED FM INSURANCE COMPANY,
               11                                        Defendant(s).
               12
               13            Presently before the court is plaintiff Treasure Island, LLC’s first motion to extend time,
               14     (ECF No. 20), to correct the filed verified petition for permission to practice pro hac vice of
               15     Kevin Small, Esq., (ECF No. 10). Plaintiff requests a 30-day extension of time to correct its
               16     petition in light of the situation surrounding COVID-19 and public protests. (ECF No. 20). The
               17     existing deadline was June 25, 2020. (Id.).
               18            This court grants plaintiff’s motion, allowing a 30-day extension.
               19            Accordingly,
               20            IT IS SO ORDERED that plaintiff’s first motion to extend time (ECF No. 20) be, and the
               21     same hereby is, GRANTED.
               22            DATED June 26, 2020.
               23
                                                                    __________________________________________
               24                                                   UNITED STATES DISTRICT JUDGE

               25
               26
               27
               28

James C. Mahan
U.S. District Judge
